Exhibit 10.9

 

PROMISSORY NOTE

 

 

 

 

 

 

 

 

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$75,600.00

04-17-2020

04-17-2022

 

 

 

403

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 

 

Borrower:

LF3 Cedar Rapids TRS LLC

Lender:

Western State Bank

 

1635 43rd St S Ste 305

 

West Fargo

 

Fargo, ND 58103

 

P.O. Box 617

 

 

 

755 13th Avenue

 

 

 

West Fargo, ND 58078

 

 

 

 

 

Principal Amount:  $75,600.00

Date of Note:  April 17, 2020

 

PROMISE TO PAY. LF3 Cedar Rapids TRS LLC ("Borrower") promises to pay to
lf\/estern State Bank ("Lender"), or order, in lawful money of the United States
of America, the principal amount of Seventy-five Thousand Six Hundred & 00/100
Dollars ($75,600.00), together with interest on the unpaid principal balance
from April 17, 2020, calculated as described in the "INTEREST CALCULATION
METHOD" paragraph using an interest rate of 1.000% per annum based on a year of
360 days, until paid in full. The interest rate may change under the terms and
conditions of the "INTEREST AFTER DEFAULT" section.

PAYMENT. Borrower will pay this loan in 18 payments of $4,255.30 each payment.
Borrower's first payment is due November 17, 2020, and all subsequent payments
are due on the same day of each month after that. Borrower’s final payment will
be due on April 17, 2022, and will be for all principal and all accrued interest
not yet paid. Payments Include principal and interest. Unless otherwise agreed
or required by applicable law, payments will be applied first to any accrued
unpaid interest; then to principal; then to any late charges; then to any escrow
or reserve account payments as required under any mortgage, deed of trust, or
other security instrument or security agreement securing this Note; and then to
any unpaid collection costs. Borrower will pay Lender at Lender's address shown
above or at such other place as Lender may designate in writing. All payments
must be made in U.S. dollars and must be received by Lender consistent with any
written payment instructions provided by Lender. If a payment is made consistent
with Lender's payment instructions but received after \Nest Fargo/Fargo: 7:00 PM
Central Standard Time; Devils Lake: 6:00 PM Central Standard Time, Lender will
credit Borrower's payment on the next business day.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance Is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Western State Bank, West
Fargo, P.O. Box 617, 755 13th Avenue,  West Fargo, ND 58078.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 3.000
percentage points. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in  its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25)% or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.








Insecurity. Lender in good faith believes itself insecure.

 







 

 

 

 

PROMISSORY NOTE
(Continued)

Page 3

 

 

 

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

EXPENSES. If Lender institutes any suit or action to enforce any of the terms of
this Note, Lender shall be entitled to recover such sum as the court may adjudge
reasonable. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the loan payable on demand and
shall bear interest at the Note rate from the date of the expenditure until
repaid. Expenses covered by this paragraph include, without limitation, however
subject to any limits under applicable law, Lender's expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals, to the extent permitted by applicable law. Borrower
also will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of North
Dakota without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of North Dakota.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of the State of North Dakota, in the
county in which Borrower's following address is located: 1635 43rd St S Ste 305,
Fargo, ND 58103.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

COLLATERAL. This loan is unsecured.

SUCCESSOR INTERESTS . The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: Western State Bank 110 4th St SE Devils Lake, ND 58301.

SBA PAYCHECK PROTECTION PROGRAM. SBA PAYCHECK PROTECTION PROGRAM. Lender is
making this loan pursuant to the Paycheck Protection Program (the "PPP") created
by the Section 1102 of the Coronavirus Aid, Relief and Economic Security Act
(the "CARES Act"), which loan is governed by the following (collectively, the
"Governing Rules"): (i) the CARES Act, (ii) section 7(a)(36) of the Small
Business Act, (iii) any rules or guidance that has been issued by the Small
Business Administration implementing the PPP, and/or (iv) any other applicable
loan or related document. In addition to the Governing Rules, this loan is
subject to the Program Requirements, as defined in 13 CFR § 120.10, as amended
from time to time (collectively “PPP Loan Program Requirements").
Notwithstanding anything to the contrary herein, the Borrower (a) agrees that
the Note shall be interpreted and construed to be consistent with the Governing
Rules and the PPP Loan Program Requirements and (b) authorizes the Lender to
unilaterally amend any provision of the Note or any other document related to or
arising from this loan, to the extent required to comply with the Governing
Rules or the PPP Loan Program Requirements.

When SBA is the holder, this Note and loan will be interpreted and enforced
under Federal law, including, without limitation, the Governing Rules, PPP Loan
Program Requirements, and all applicable SBA regulations. Lender or SBA may use
state or local procedures for filing papers and instruments, recording
documents, giving notice, foreclosing liens, and other purposes. By using such
procedures, SBA does not waive any Federal immunity from state or local
control, penalty, tax, or liability. As to this Note, Borrower may not claim or
assert against SBA any local or state law to deny any obligation, defeat any
claim of SBA, or preempt Federal law.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

LF3 CEDAR RAPIDS TRS LLC

 

 

 

By:

/s/ Katle Cox

 

 

Katie Cox, Chief  Financial Officer of Lodging Fund

 

 

REIT Ill, Inc. of LF3 Cedar Rapids TRS LLC

 

 









 

 

 

 

PROMISSORY NOTE
(Continued)

Page 4

 

 

 

 

 

LENDER:

 

 

WESTERN STATE BANK

 

 

 

 

/s/ Ryan Rued

 

 

Ryan Rued, VP/Business Banking Officer

 

 

 

 

 

 

 

 

 



